Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Ballard appeals the district court’s orders setting aside the state court’s entry of default judgment and granting Appellee’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ballard v. Bank of Am., NA, No. 2:12-cv-02496 (S.D.W.Va. Mar. 29, 2013; Nov. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.